Citation Nr: 1547759	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  04-29 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued denials of entitlement to service connection for the claimed disabilities because new and material evidence had not been submitted to reopen the claims.

The Veteran notified the Board in May 2005 that he did not want a Board hearing.

In a December 2006 decision, the Board found that the Veteran had submitted new and material evidence to reopen the claims for service connection, and remanded them for development.  

In April 2009, the Board denied the claims for service connection.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's April 2009 decision and remanded the case to the Board for further development.  

In February 2012, the Board remanded the case again for further development pursuant to the Court's directives, instructing the AOJ to schedule the Veteran for a VA medical examination to determine the nature and etiology of the claimed disabilities.  The Veteran was subsequently afforded a VA examination in August 2013.

In August 2014, the Board denied the claims for service connection.  The Veteran again appealed the Board decision to the Court.  Subsequently, the parties filed a Joint Motion for Remand (JMR) requesting that the matter be remanded to the Board for additional development.  In a May 2015 Order, the Court granted the parties' motion, vacating the Board's August 2014 decision and remanding the case to the Board for compliance with instructions in the JMR.  The Board was instructed to send the Veteran's representative a complete copy of the August 2013 VA examination report, which was mailed in October 2015. 


FINDINGS OF FACT

1.  Any current right knee disability is not shown to be related to service.

2.  Any current low back disability is not shown to be related service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, VA provided a notice letter to the Veteran in June 2003, prior to the initial adjudication of the claims to reopen service connection.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records, private treatment records, and Social Security Administration (SSA) records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in September 2008 and August 2013 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Right Knee Disability

The Veteran contends that he hurt his knee in 1970 during active duty, that his pain has been chronic since then, and that he wears a knee brace.  See the June 2003 statement; August 2004 VA Form 9; May 2005 VA Form 9.

Service treatment records (STRs) show that the Veteran reported having right knee pain and tenderness in May 1970.  He stated that he had been experiencing pain for approximately one week, and had not had any trauma.  He was noted to have parapatellar tenderness with full range of motion and no effusion.  In February 1971, the Veteran was put on light duty because of persistent right knee swelling.  In his August 1971 separation examination, the Veteran did not report having any knee problems and his lower extremities and other musculoskeletal system were found to be clinically normal.  

The Veteran can describe the symptoms of knee pain that he experienced during service.  However, the weight of the evidence shows that any current knee disability is not related to active service.  The first post-service report of a knee problem was in an August 1982 VA examination, in which the Veteran reported having a left knee problem due to striking it against the back of a truck during service in 1971.  The VA examiner indicated that there was no residual disability, and x-rays of both knees indicated that the both knee joints were within normal limits.  In an August 1999 VA examination, the Veteran was found to have intact range of motion on active and passive movements, and no joint tenderness, effusion, or laxity.  In a December 2002 VA examination, the Veteran reported having "occasional" right knee pain 2 or 3 times per year for the last 15 years, or since approximately 1987, which was more than 15 years after the Veteran was discharged from active service.  At that time he denied any specific injuries to the knees.  The VA examiner diagnosed the Veteran with right knee arthralgia by history only, noting that then-current x-rays were negative.  There was no evidence of acute fracture or dislocation, and no other significant osseus or articular abnormality was found.

VA treatment records indicate that the Veteran requested a right knee brace in October 2003, which he received in November 2003.  

In March 2004, the Veteran reported having right knee pain for the last 3 months.  In August 2004, the Veteran reported that the knee pain had been chronic for the last 6 months.  He underwent a physical therapy consultation and was diagnosed with right quadriceps tendonitis.  He was provided with instruction on stretching exercises.

In January 2005, the Veteran requested and was fitted for a cane to stabilize his gait.

A private physician, Dr. A.P., submitted a letter in May 2005 indicating that the Veteran was seen for right knee arthritis (and low back pain), related to an old injury.  Dr. A.P. noted that the Veteran had "a history of service related injury many years ago" and that he still had pain related to old injury.  

The Veteran had a VA examination in September 2008.  He reported having recurrent swelling in his right knee with occasional instability, and that repetitive motion increased the pain.  He stated that he used a knee brace, the pain was a 1 or 2 (out of a 10), and that pain medication helped.  Physical examination of the right knee revealed mild varus deformity, no effusion or swelling, normal patellar position, and mild tenderness on palpation.  The ligaments were stable, and apprehension, McMurray, drawer, and Lachman tests were all negative.  Active and passive range of motion was from zero to 130 degrees with complaint of pain.  X-rays showed a normal right knee.  The examiner indicated that the Veteran did not have a current right knee diagnosis, and opined that it was not at least as likely as not that any current right knee disability was related to the right knee treatment the Veteran received in service.

In August 2013, the Veteran had another VA examination.  He stated that he had pain when the weather changed and used a knee brace for pain and instability.  He described the pain as an 8 (out of 10), and stated that it was a dull aching pain with occasional swelling.  Range of motion tests indicated that the knee had flexion to 110 degrees with objective evidence of painful motion at 90 degrees and zero degrees of extension with no objective evidence of painful motion.  Anterior instability, posterior instability, and medial-lateral instability test results were all normal.  There was no evidence of recurrent patellar subluxation or dislocation, and the Veteran did not have any other pertinent physical findings related to the right knee.  The examiner opined that the claimed right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that although the Veteran was treated for right knee effusion, there were no other reports of right knee pain, and the Veteran did not complain of right knee pain in his 1971 exit examination.  The examiner also noted that the Veteran's statement about knee pain from hitting his knee on a tailgate would not contribute to any long term degeneration or arthritis to his knee, which was mentioned on Dr. A.P.'s opinion in 2005.  There was no fracture or damage to the cartilage or weight-bearing surface indicated in the STRs and the Veteran had no additional complaints of knee injury in service.

In evaluating the evidence, the Board carefully considered the VA medical opinions and Dr. A.P.'s medical opinion.  The Board finds that there is little probative value in Dr. A.P.'s medical opinion.  First, it is unclear whether Dr. A.P. reviewed the Veteran's claims file or any of the Veteran's STRs.  The medical opinion only notes a "service related injury."  Second, Dr. Y's opinion was silent for whether he solicited or otherwise knew the Veteran's medical history.  He noted that he saw the Veteran at his office the day he wrote the letter, but did not mention any prior history or treatment of the Veteran.  Finally, Dr. A.P. did not provide any explanation or rationale for the conclusion he reached that the Veteran's knee pain was related to an in-service injury, nor did he submit any supporting medical records or x-rays.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).   

In contrast to Dr. A.P.'s opinion, the September 2008 and August 2013 VA examiners' opinions are more probative.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinions were rendered after reviewing the Veteran's claims file, which included VA medical records and private medical records; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The September 2008 examiner obtained x-rays of the knee and disuse the results.  The August 2013 is particularly probative because the examiner considered past x-ray evidence and provided a detailed justification for his opinion, expressly considering the Veteran's STRs and Dr. A.P.'s letter.  The probative value of the VA examiners' opinions are further bolstered by their consistency with the medical history dating back to 1982 in the claims file.  As such, the VA medical opinions outweigh the opinion by Dr. A.P.

In addition, the Veteran, as a lay person, can report symptoms of pain and swelling, but his statements cannot be used to diagnose a knee disability or determine whether a knee disability is related to injury or other events in service.  Unlike some disorders, the etiology of knee disabilities goes beyond a simple and immediately observable cause-and-effect relationship and would require medical knowledge to review and interpret clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.

Furthermore, to the extent to which he argues continuity of symptoms, the record contradicts his assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, at separation from service the Veteran did not report any knee problems and examination of the knees reflected the lower extremities and musculoskeletal system were normal.  He also did not report any right knee problems during the August 1982 VA examination and x-rays reflected the joint was within normal limits.  As outlined above, in the course of seeking treatment, he provided varied and changing dates of onset of right knee pain ranging from pain since 1987 during the December 2002 examination, prior 3 or 6 months during VA treatment.  During an August 1999 VA general examination the musculoskeletal system noted the range of motion was intact on active and passive movement without joint tenderness, effusion or laxity.  The Board finds that the Veteran's lay assertions alone are not sufficient to establish continuity since service.

In sum, the weight of the evidence shows that any current right knee disability is not related to the knee issue reported during service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a right knee disability is denied.

Service Connection for a Lumbar Spine Disability

The Veteran contends that he hurt his back in basic training in January 1968, that his pain has been chronic since then, and that he wears a back brace.  See the June 2003 statement; August 2004 VA Form 9; May 2005 VA Form 9.

Service treatment records (STRs) show that the Veteran reported having back pain and stiffness in January, February, March, and May 1968.  He was assessed as having paralumbar muscle spasms and a lumbosacral strain.  In October 1968, he reported having severe pains in his lower back, and stated that he had a previous back injury in 1966.  In his August 1971 separation examination, the Veteran did not report having any back problems and his spine and other musculoskeletal system were found to be clinically normal.  

The Veteran can describe the symptoms of back pain that he experienced during service.  However, the weight of the evidence shows that any current lumbar spine disability is not related to active service.  The first post-service report of a lumbar spine problem was in an August 1982 VA examination, in which the Veteran reported having a back problem since 1967.  The VA examiner diagnosed the Veteran with a lumbar strain by history only.  In an August 1999 VA examination, the Veteran was found to have musculoskeletal intact range of motion on active and passive movements, and no joint tenderness, effusion, or laxity.  In a December 2002 VA examination, the Veteran reported having low back pain 3 or 4 times per year for the last 20 years, or since approximately 1982, which was more than 10 years after the Veteran was discharged from active service.  At that time he denied any specific injury to the low back.  The VA examiner indicated that the Veteran did not have tenderness of the spine or paraspinal muscle spasms.  His dorsolumbar spine movements were restricted slightly but not painful, with flexion to 70 degrees, extension to 20 degrees, and right and left lateral rotation to 20 degrees.  X-rays of the lumbosacral spine showed no significant abnormality and the examiner diagnosed intermittent, low back pain of mechanical origin.

VA treatment records indicate that the Veteran requested a back brace in October 2003, which he received in November 2003.  

Treatment notes from a private medical facility indicate that between October 2002 and June 2004, the Veteran continued to note having low back pain.

In January 2005, the Veteran requested and was fitted for a cane to stabilize his gait.

Dr. A.P.'s May 2005 letter indicates that the Veteran had "lower back pain related to arthritis and old injury."

In the September 2008 VA examination, the Veteran reported having a constant, dull, aching pain, with occasional sharp pains.  He stated that his activities of daily living and work were affected.  Physical examination revealed normal lumbar lordosis and good muscle tone without any spasm.  Active and passive range of motion tests revealed extension to 15 degrees with complaint of pain at the end of the range of motion and flexion to 45 degrees with complaint of pain at the end of the range of motion.  Right and left lateral extension and rotation was to 15 degrees without any complaint of pain.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the spine.  X-rays indicated that the lumbosacral spine was normal.  Alignment was good and the disk spaces were well preserved, with no evidence of spondylolisthesis or spondylolysis.  The diagnosis was chronic lumbar strain without any neurological deficiency.  The examiner opined that it was not at least as likely as not that any current back disability was related to the treatment the Veteran received in service.

The Veteran reported in August 2013 VA examination that his back pain was sharp and intermittent.  He denied any radicular pain to his legs.  Upon physical examination, range of motion measurements indicated that he had forward flexion to 50 degrees, extension to 10 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees or greater, right lateral rotation to 25 degrees, and left lateral rotation to 20 degrees, with objective evidence of painful motion at the ends of all the ranges of motion.  Repetitive use testing indicated that the only range of motion measurement that changed was forward flexion to 70 degrees.  The examiner opined that the claimed lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that although the Veteran complained of back pain during service, he did not mention back pain on his 1971 exit examination, and no other complaints of back pain were found until 2002.  In addition, the examiner noted that x-rays consistently showed no pathology or degeneration of the spine.

As discussed above, the Board finds little probative value in Dr. A.P.'s opinion, and finds more probative value in the VA examiners' opinions, particularly the August 2013 VA examiner's opinion.  Specifically, it is unclear what records or medical history Dr. A.P. relied upon and furthermore, Dr. A.P. provided no rationale for the opinion. See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  The VA examiner considered the record, conducted a full examination and provided detailed reasons for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Moreover, as also discussed above, the Veteran's statements about his back pain are relevant in determining his current symptoms, but cannot be used to diagnose a lumbar spine disability or to determine whether a current disability is related to injury or other event in service.  The Veteran has no demonstrated he has the knowledge or skill to assess a complex medical condition that requires consideration and interpretation of clinical tests, x-rays or imaging studies, and an understanding of the musculoskeletal systems and related disorders. Jandreau, 492 F.3d 1372, 1377. 

Furthermore, as with the claim for the right knee, the Veteran's statements as to the onset of his back pain have been inconsistent.  At separation he did not report any back problems and the spine was assessed as normal.  During the 1982 VA examination he reported a history of a back injury in 1967; however x-rays at that time were normal.  During an August 1999 VA general examination the musculoskeletal system noted the range of motion was intact on active and passive movement without joint tenderness, effusion or laxity.  During the December 2002 VA examination he reported a history of pain for 20 years or since 1982.  Given these inconsistencies, service connection based on continuity of symptoms is not warranted.

In sum, the weight of the evidence shows that any current lumbar spine disability is not related to the back pain reported during service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a lumbar spine disability is denied.



ORDER

Service connection for a right knee disability is denied.

Service connection for a lumbar spine disability is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


